Citation Nr: 0936299	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for impetigo of the 
face and neck.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Veteran's claims file was subsequently 
transferred to the VA RO in Denver, Colorado.

Procedural history

In the August 2005 rating decision, the Portland RO denied 
service connection for impetigo of the face and neck as well 
as synovitis of the right knee with patellar chondromalacia 
and degenerative joint disease.  The Veteran perfected an 
appeal.

In April 2009, the Veteran testified at a hearing held at the 
Denver RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the Veteran's VA 
claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issues not on appeal

In the August 2005 rating decision, the Portland RO also 
granted nonservice-connected disability pension benefits, and 
denied service connection for bipolar disorder, claimed as a 
mental health condition.  The Veteran has not expressed 
disagreement with those determinations.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

REMAND

For reasons stated below the Board finds that additional 
evidentiary development is necessary.

Reasons for remand

Private treatment records

In a November 2008 statement, the Veteran reported that he 
was treated at Kaiser Permanente from 1985 to 1990 for his 
right knee and in 1989 for impetigo.  At the hearing, he 
testified that he was treated at Kaiser Permanente in 1987 or 
1988 for his impetigo.  See hearing transcript, page 16.  The 
Veteran has authorized the release of those records.  Those 
records must be obtained.

VA treatment records

In the November 2008 statement, the Veteran reported that he 
was treated at the VA medical center (MC) in Denver for his 
right knee disability from 2000 to 2007 and for his impetigo 
in 2007.   At the hearing, the Veteran testified that he 
still gets a prescription for his impetigo from the Denver 
VAMC.  See the April 2009 hearing transcript, page 21.  The 
last request for records from the Denver VAMC was completed 
in August 2005.  Recent VA treatment records must be 
obtained.

Social Security Administration records

At the hearing, the Veteran stated that he was receiving 
Social Security disability benefits, in part due to his right 
knee disability.  See the hearing transcript, page 7.  Social 
Security Administration records need to be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain all treatment 
records from the Denver VAMC from August 
2005 to the present.  Any records so 
obtained should be associated with the 
Veteran's claims file.

2.  VBA should obtain all treatment 
records from Kaiser Permanente from 1985 
to 1990.  Any records so obtained should 
be associated with the Veteran's claims 
file.

3.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the Veteran.  Any such 
records so obtained should be associated 
with the Veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
development it deems necessary, VBA 
should review the record and readjudicate 
the Veteran's claims.  If the decision 
remains unfavorable to the Veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared and provided to the Veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

